        Case 1:17-cv-01789-DLC Document 408 Filed 09/13/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF NEW YORK


        SECURITIES AND EXCHANGE
        COMMISSION,
                                                           Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                               v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
     IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE THE TESTIMONY
               OF PROFESSOR TERRENCE HENDERSHOTT

       Defendants Sergey Pustelnik, Nathan Fayyer, and Avalon FA Ltd. (“Defendants”)

respectfully submit this Memorandum of Law in Support of their Motion in Limine to Exclude

the Testimony of Plaintiff’s expert Professor Terrence Hendershott.

                                PRELIMINARY STATEMENT

       On July 6, 2017, Defendants moved to exclude the testimony of the SEC’s proffered

expert Professor Terrence Hendershott and in support thereof filed a Memorandum of Law in

Support of the Motion to Exclude. See ECF Docket ## 76 and 77. On July 28, 2017, Defendants

withdrew that motion as moot and without prejudice to subsequently raising the arguments. ECF

Docket # 92.

       On August 24, 2018, the Lek Defendants filed a Motion in Limine to Exclude the

Testimony and Opinions of Putative Expert Terrence Hendershott, and in support thereof filed a
         Case 1:17-cv-01789-DLC Document 408 Filed 09/13/19 Page 2 of 4



Declaration of Steven Dollar with Exhibits 1 through 13 and a Memorandum of Law. See ECF

Docket ## 208-210. On November 2, 2018, the Lek Defendants filed a Reply Memorandum of

Law in Support of the Motion in Limine. ECF Docket # 284. By Order dated March 14, 2019,

the Court denied that motion.

       Defendants hereby adopt and incorporate into this memorandum of law all of the

arguments, pleadings, briefs, citations and supporting documents and exhibits relied upon by the

parties in support of these motions.1

                                          ARGUMENT

1.     HENDERSHOTT’S LAYERING METHODOLOGY IS UNRELIABLE BECAUSE
       IT IS BASED ON HIS OWN NOVEL, UNTESTED AND NON-PEER REVIEWED
       LAYERING CRITERIA THAT CONTRADICTS THE CRITERIA OF
       INDUSTRY REGULATORS

       In support of Defendant’s argument that Professor Hendershott’s testimony should be

excluded because his methodology is unreliable, Defendants rely on, adopt and incorporate as if

fully set forth herein all arguments, citations, legal authorities, and documents relied on and cited

to in: (1) Pages 12-18 of ECF Docket # 209, Lek’s Memorandum Of Law In Support Of

Defendants Lek Securities Corporation And Samuel Lek’s Motion To Exclude The Testimony

And Opinions Of Putative Expert Terrence Hendershott; (2) Pages 2-8 of ECF Docket # 284,

Lek’s Reply Memorandum of Law In Support Of Defendants Lek Securities Corporation And

Samuel Lek’s Motion To Exclude The Testimony And Opinions Of Putative Expert Terrence




1
  Based on the Court’s March 14, 2019 Order, Defendants anticipate that this motion will be
denied. Defendants nevertheless make this motion primarily to preserve their objections to
Professor Hendershott’s opinions and testimony for appeal. Defendants contacted the SEC in an
attempt to resolve this issue by stipulation without the filing of a motion so the Court would not
have to waste judicial resources ruling on the motion. However, counsel for SEC declined to
enter into the proposed stipulation.
                                                     2
         Case 1:17-cv-01789-DLC Document 408 Filed 09/13/19 Page 3 of 4



Hendershott; and (3) Pages 4-11 of ECF Docket 77, Defendant’s Memorandum of Law in

Support of Motion to Exclude.

2.     PROFESSOR HENDERSHOTTS’ PROPOSED TESTIMONY AND OPINIONS
       ARE UNRELIABLE BECAUSE THEY SUFFER FROM SELECTION BIAS

       In support of Defendant’s argument that Professor Hendershott’s testimony should be

excluded because his opinions suffer from selection bias, Defendants rely on, adopt and

incorporate as if fully set forth herein all arguments, citations, legal authorities, and documents

relied on and cited to in: (1) Pages 19-25 of ECF Docket # 209, Lek’s Memorandum Of Law In

Support Of Defendants Lek Securities Corporation And Samuel Lek’s Motion To Exclude The

Testimony And Opinions Of Putative Expert Terrence Hendershott; and (2) Pages 8-10 of ECF

Docket # 284, Lek’s Reply Memorandum of Law In Support Of Defendants Lek Securities

Corporation And Samuel Lek’s Motion To Exclude The Testimony And Opinions Of Putative

Expert Terrence Hendershott.

3.     PROFESSOR HENDERSHOTT DOES NOT SUBSTANTIATE
       ANY POTENTIAL DISGORGEMENT AMOUNT

       In support of Defendant’s argument that Professor Hendershott’s testimony should be

excluded because he does not substantiate any potential disgorgement amount, Defendants rely

on, adopt and incorporate as if fully set forth herein all arguments, citations, legal authorities,

and documents relied on and cited to in Pages 4-11 of ECF Docket 77, Defendant’s

Memorandum of Law in Support of Motion to Exclude

                                          CONCLUSION

       For these reasons, the Court should issue an Order granting Defendant’s motion to

exclude Professor Hendershott’s opinions and testimony.

Dated: September 13, 2019



                                                       3
Case 1:17-cv-01789-DLC Document 408 Filed 09/13/19 Page 4 of 4



                                 Respectfully submitted,



                                 _____________________________
                                 James M Wines
                                 Law Office of James M Wines
                                 1802 Stirrup Lane
                                 Alexandria, VA 22308
                                 202.297.6768
                                 winesj@wineslegal.com

                                 Steven Barentzen
                                 Law Office of Steven Barentzen
                                 17 State Street, Suite 400
                                 New York, NY 10004
                                 Phone: (917) 476-0953
                                 Fax: (202) 888-6268
                                 Steven@barentzenlaw.com

                                 Attorneys for Defendants Sergey Pustelnik,
                                 Nathan Fayyer and Avalon FA LTD




                                 4
